 476DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By threatening Atlantic's maintenance shop employees and Amsco's service em-ployees with loss of their jobs unless they joined Local 491, the Respondent, Local491, has further engaged in and is engaging in unfair labor practices within themeaning of Section 8 (b) (1) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from .publication. ]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of,a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL withdraw and withhold all recognition from International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, Local 491,AFL-CIO, or any successor thereto, as the exclusive representative of ourmaintenance shop employees for the purpose of collective bargaining,unlessand until said labor organization shall have been certified by the National LaborRelations Board as such exclusive representative in an appropriate unit.WE WILL NOT perform, enforce or give effect to our agreement of October 27,1955, with the aforesaid labor organization, or to any renewal, modificationor supplement thereof, or to any superseding or implementing agreement, insofaras said agreement applies to our maintenance employees, unless and until thesaid labor organization shall have been certified by the National Labor RelationsBoard as the exclusive representative of said employees in an appropriate unit.WE WILL NOT grant assistance or support to, or encourage membership in theaforesaid or any other labor organization by ourselves soliciting, or allowing theaforesaid or any other labor organization on company time and property tosolicitmembership in the aforesaid or any other labor organization; by threaten-ing said employees with reprisal for failure to, join the aforesaid or any otherlabor organization; or by otherwise conditioning the employment of any of ourmaintenance shop employees upon, their joining or maintaining membership inthe aforesaid or any other labor organization, except where such conditions shallhave been lawfully established by an agreement in conformity with Section 8(a) (3) of the Act.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of rights guaranteed in Section 7 of the Act, ex-cept to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedby Section 8 (a) (3) of the Act.All our employees are free to become, remain, or refrain from becoming membersof any labor organization, except to the extent that this right may be affected by anagreement in conformity with Section 8 (a) (3) of the National Labor Relations Act,as amended.ATLANTIC FREIGHT LINES, INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Precision ScientificCompanyandInternational Union of Mine,Mill and SmelterWorkers,Local 758.Case No. 13-CA-1441.February 28, 1957SUPPLEMENTAL DECISION AND ORDEROn October 21, 1953, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that the117 NLRB No. 68. PRECISION SCIENTIFIC COMPANY477Respondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report and a supporting brief, and requested oralargument, and the Charging Union filed a statement in support of theIntermediate Report.On February 1, 1955, the Board issued a Determination and Order,'finding that Maurice E. Travis, secretary-treasurer of InternationalUnion of Mine, Mill and Smelter Workers, had admittedly falsifiedcertain affidavits filed with the Board pursuant to Section 9 (h) of theAct and that the membership of said International was aware of suchfalsification, and determining that the said International thereforewas not and had not been in compliance with the filing requirements ofSection 9 (h).Accordingly, in view of the relationship of the Charg-ing Union herein to the said International the Board, on February 7,1955, issued a Decision and Order 2 dismissing the complaint in thisproceeding without considering the merits of the Trial Examiner'sfindings, conclusions, and recommendations.Subsequently, this De-cision and Order was vacated in consequence of an Order of the Courtof Appeals of the District of Columbia Circuit staying any decom-pliance action against the International .3Thereafter, on December10, 1956, the Supreme Court of the United States held that the Boardwas without authority, to withhold the benefits of the Act from a labororganization whose officers have filed the affidavits required by Section9 (h), without regard to the truth or falsity of the affidavits filed.'Asthe officers of the said International and Local 758 have filed the re-quired affidavits, we necessarily must be and therefore are administra-tively satisfied that the Charging Union is, and at all times materialhereto has been, in compliance with the filing requirements of Section9 (h).The Board has, accordingly, reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Board has con-sidered the Intermediate Report, the exceptions, brief, and statement,and the entire, record in this case, and hereby adopts the findings,1Maurice E.Travis,at of.,111 NLRB422.Thisdeterminationfollowed a hearing heldbefore HearingOfficer George A. Downingon variousdates from May 10, 1954, to July 14,1954,both inclusive,pursuantto an Order of the Board dated February 4, 1954. Thehearing officer issued his report in this proceedingon September10, 1954.2111 NLRB525:In view of the basisfor itsdecision therein, the Board denied theRespondent's request for oral argument.As, in our opinion,the record,and the excep-tions,brief, and statement,adequatelypresent the issues and the contentions of the par-ties,the denialof this request is hereby reaffirmed.a International Union of Mine,Mill and SmatterWorkers v.Farmer at at.,35 LRRM 2577(C. A., D. C , February25, 1955).4 Leedom et al. v. International Union of Mine,Mill and Smelter Workers,352 U. S.145;Amalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO—etc.V.National Labor Relations Board and Lannom Manufacturing Company,352 U. S. 153. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe issue in this case is whether the Respondent's admitted refusalto bargain with the certified representative of its employees in an ap-propriate unit violated Section 8 (a) (5) and (1) of the Act. The Re-spondent asserts that it was not obligated to bargain because thecertified representative, the Charging Union herein, was at no timematerial to this proceeding in compliance with the filing requirementsof Section 9 (h) of the Act, and because such representative was al-legedly Communist-dominated and was therefore not a labor organi-zation within the meaning of the Act.The first contention is predi-cated on allegations pertaining to the veracity of certain affidavitsfiled with the Board pursuant to Section 9 (h) ; in view of the de-' cisions of the Supreme Court and our determination as to the Charg-ing Union's compliance status,supra,this contention is clearly withoutmerit.As the Charging Union is an organization in which employeesparticipate and which exists at least in part for the purpose of bar-gaining collectively with employers on behalf of employees, we findno merit in the second contention.'We find, accordingly, an agree-ment with the Trial Examiner, that the Respondent has unlawfully.refused to bargain with the representative of its employees, in viola-tion of Section 8 (a) (5) and (1) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Precision Scien-tific Company, Chicago, Illinois, its officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a). Refusing to bargain collectively with International Union ofMine, Mill and Smelter Workers, Local 758, as the exclusive represent-ative of all production and maintenance employees at, the Respond-ent's Chicago, Illinois, plant and warehouse, including shipping andreceiving room employees, stockroom employees, experimental model-makers, toolroom and tool crib attendants and floor inspectors, butexcluding the shop coordinators, production control clerks, office andclerical employees, engineering department employees, research de-partment employees other than modelmakers, time-study men, seniorgroup leaders, guards, watchmen, timekeepers, head inspectors, pro-fessional employees, and supervisors as defined in the Act, with re-spect to rates of pay, wages, hours of employment, or other conditionsof employment.6General Furniture Corporation,109 NLRB 479,480, and cases cited therein. PRECISION SCIENTIFIC COMPANY479(b) In any like or related manner interfering, with the-efforts ofInternational Union of Mine, Mill and Smelter Workers, Local 758,to bargain collectively with it on behalf of the employees in the afore-said appropriate unit.2.Take the following afirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Unionof Mine, Mill and Smelter Workers, Local 758, as the exclusive repre-sentative of all employees in the aforesaid appropriate unit and, if anunderstanding is reached, embody such understanding in a signedagreement.(b)Post at its place of business in Chicago, Illinois, copies of thenotice attached to the Intermediate Report and marked "Appendix." 6Copies of said notice, to be furnished by the Regional Director for theThirteenth Region, shall, after having been duly signed by the Re-spondent's authorized representative, be posted by the Respondentimmediately upon receipt thereof and be maintained by it for a periodof sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.6This notice shall be modified by substituting the words "A Decision and Order" for thewords "The Recommendations of a Trial Examiner." In the event that this Order is en-forced by a decree of a United States Court of Appeals, there shall be substituted for thewords "Pursuant to a Decision and Order" the words "Pursuant to a Decree of the UnitedStates Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed April 21, 1953, by International Union of Mine, Mill andSmelterWorkers, Local 758, herein called the Union, the General Counsel of theNational Labor Relations Board, herein called the General Counsel and the Boardrespectively, by the Regional Director of the Board for the Thirteenth Region(Chicago, Illinois), issued a complaint dated June 5, 1953, against Precision ScientificCompany, herein called the Respondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act.With respect to the unfair labor practices the complaint alleged in substance thaton or about April 13, 1953, and thereafter Respondent refused to recognize or tobargain collectively with the Union as the exclusive representative of Respondent'semployees within an appropriate unit.In its answer Respondent denied that the Union is a labor organization within themeaning of the Act, admitted the appropriateness of the unit alleged in the complaintand admitted that it has refused and continues to refuse to bargain with the Unionraising as, a defense a question as to the Union's compliance with, Section 9 (h) ofthe Act.Pursuant to notice a hearing was held on various dates between August 6 and 21,1953,at Chicago,Illinois, before Eugene E. Dixon,the Trial Examiner duly desig- 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDnated by the Chief Trial Examiner.The General Counsel, the Union, and theRespondent were represented by counsel and were given full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing on theissues.At the beginning of the hearing over objection, I granted motions by the GeneralCounsel to strike substantial portions of Respondent's answer alleged as affirmativedefenses.I also refused to grant'the Union's motion to revoke subpenas issued atRespondent's request for the appearances of John Clark and Maurice Travis, unionofficials.Respondent's motion to dismiss at the end of the General Counsel's casein chief was denied.Oral argument was waived but leave was granted to all partiesto file briefs, which have been received from the General Counsel and the Respondent.Upon the entire record in the case I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTThe Respondent is and, at all times pertinent herein, has been a corporation dulyorganized under and existing by virtue of the laws of the State of Illinois, maintainingits principal office and plant in the city of Chicago, Illinois, where it is engaged inthe manufacture and sale of various types of laboratory and other scientific apparatus.In the course and conduct of its business and in the operation of its plant inChicago, Illinois, Respondent purchased during the 12 months prior to the issuanceof the complaint raw materials valued in excess of $1,000,000 for use in its plantof which approximately 75 percent was shipped to it from points outside the Stateof Illinois.During the same period Respondent sold finished products valued in excess of$3,000,000 of which approximately 85 percent was shipped by Respondent from itsplant in Chicago, Illinois, to points outside the State of Illinois.Respondent doesnot deny that it is engaged in commerce. I so find.II.THE LABOR ORGANIZATION INVOLVEDAs indicated, Respondent denies that the Union is a labor organization within themeaning of the Act. Its contention is that the Union is merely a front for com-munistic activity.This, together with its questioning of the compliance status of theUnion under Section 9 (h) of the Act are the onlyissues inthe case.Having rejectedall evidence as to these matters on the basis of the Board's position heretofore withrespect thereto,' I find, contrary to Respondent's contention and on a preponderance1 That position can best be shown by the following excerpt from the brief filed by theBoard with the United States Court of Appeals for the District of Columbia in the case ofPaul it Herzog et al v American CommunicationsAssociation in which the Board isappealing from an order of the District Court permanently enjoining the Board from re-quiring union officers to answer questions regarding their non-Communist affidavits...Section 9 (h), as originally passed by the House (H. R. 3020, 80th Cong, 1stSess,Section 9 (h) (May 13, 1947) forbade, with differences not material here, thegianting of benefits under the Act to any labor union if its officers were membersof the Communist party or held other proscribed membership, affiliation, or belief.In that posture, the section made mandatory an inquiry by the Board as to whetherthe officers were in fact free of the disqualifying characteristicsIn conference, how-ever, the provision was changed to require only that the officers file disclaiming affi-davits, leaving the Board free to proceed, but subjecting the affiants to criminal pros-ecution by the Department of Justice for the filing of false affidavitsH. Conf.Rept No 510, 80th Cong, 1st Sess , p 49 Senator Taft, one of the principal pro-ponents of the Act as well as one of the conferees, explained the reason for thechange , "In reconciling the two provisions the conferees took into account the factthat representation proceedings might be indefinitely delayed if the Board was requiredto investigate the character of all the local and national officers as well as the char-acter of the officers of the parent body or federation " 93 Cong Rec 6444 ;see also93 Cong Rec 6447, 6860.In giving effect of this Congressional intent, the Board early recognized "It is notthe purpose of the statute to require the Board to investigate the authenticity or truthof the affidavits which have been filed.Persons desiring to establish falsificationor fraud have recourse to the Department of Justice for a prosecution under Section35A of the Criminal Code"Craddock-Terry Shoe Corp,76 N. L R. B. 842, 843. TheBoard has consistentlyadhered to this view,and has refusedto permit private par- PRECISION SCIENTIFIC COMPANY481of the evidence, that International Union of Mine, Mill and Smelter Workers, Local758, is a labor organization within the meaning of the Act.The record shows a history of Respondent's negotiations and bargaining with theUnion as the representative of Respondent's employees regarding wages and condi-tions of employment.Thus it appears that a -bargaining relationship existed betweenthe two from 1945 until late in 1952. It further appears that the last collective-bar-gaining agreement between the two was entered into April 26, 1951, effective toFebruary 15, 1953, with reopening and termination clauses.Presumably pursuantto the terms of the contract it was reopened in the fall of 1952, at which time, accord-ing to the testimony of George E. Bader, Respondent's works manager, several meet-ings were held with officials of the Union about wages, hours, and conditions ofemployment.As put by Bader, the parties "were negotiating."According to thetestimony of Edmund E. Tice, Respondent's treasurer, the Company negotiated withthe Union in good faith until about the middle of November 1952, up to which timethe "usual method of collective bargaining" prevailed, grievances were adjusted, andoffers and counteroffers were made.This evidence fully supports the above con-clusion, apart from the fact that the Board on April 10, 1953, certified the Union asthe bargaining agent of Respondent's employees.III.THE UNFAIR LABOR PRACTICESThe Representation ProceedingOn November 18, 1952, the International Brotherhood of Electrical Workers,Local 1031, A. F. L., filed a petition with the Board for certification as the collective-bargaining agent of Respondent's production and maintenance employees.Ahearing was held on December 10,1952,inwhich the intervention of the Union,which had canceled its contract with Respondent in October, was objected to by theIBEW and the Respondent on the grounds that the Union had not complied withSection 9 (h) of the Act or that if it had made such affidavits they were a "subterfuge"and false.Although offered, no evidence pertaining to this position was received bythe hearing officer.In its Decision and Direction of Election dated February 5, 1953, the Board, ap-proving the hearing officer's rejection of evidence as to the compliance status of theUnion with Section 9 (h) of the Act, stated: "The Board has held that compliancewith these requirements is an administrative matter not litigable in Sections 9 and 10proceedings under the Act.American Cable & Radio Corporation,101 NLRB 1759."In the Decision nand Direction of Election the Board also found the following em-ployees tocomprisean appropriate unit for the purposes of collective bargainingunder the Act:All production and maintenance employees at Respondent's Chicago, Illinois,plant and warehouse, including shipping and receiving room employees, stockroom employees, experimental model makers, tool room and tool crib attendantsand floor inspectors, but excluding the shop coordinators, production controlclerks,office and clerical employees,engineeringdepartment employees, re-search department employees other than model makers, time study men, seniorgroup leaders, guards, watchmen, timekeepers, head inspectors, professionalemployees and supervisors within the meaning of the Act.The election was subsequently held which the Union won by a substantial majority.Thereafter, the Respondent filed objections to the election stating as its grounds that:(a) By various acts and conduct the Union had coerced employees in their choiceof the bargaining representative; (b) the Union had not filed 9 (h) affidavits; (c) ifsuch affidavits were filed they were false; and (d) John Clark, Orville Larson, andMaurice Travis, officers of the International, had refused before a congressional com-mittee to identify their signatures on the 9 (h) affidavits.Respondent subsequentlyamended its original objections to the election by dropping the coercion contentions.On April 10, 1953, overrulingRespondent'sobjections, the Board issued its Sup-ties to an unfair labor practice or other Board proceedings, to litigate the truth orfalsity of the affidavits filed by a union's officers.See Fourteenth Annual Report ofthe National Labor Relations Board (Govt. Print. Off, 1950), p. 15;N. L. R. B. vFulton Bag i CottonMills, 180 F. 2d 68, 71 (C. A. 10) ; .See alsoLannom Manufacturing Company,103 NLRB 847; andChicago Rawhide Manu-facturing Company,105 NLRB 727.423784-57-vol. 117--32 482DECISIONSOF NATIONALLABOR RELATIONS BOARDplemental Decision and Certification of Representatives, certifying the Union as thebargaining agent of Respondent's production and maintenance employees in theaforesaid unit.The Refusal to BargainRespondent'sadmission in its answer of its refusal to bargain is documented byits letterof April 17,1953,to theUnionappended to its answer as an exhibit and setforth here in full:PRECISION SCIENTIFIC COMPANY3737 W. Cortland StreetChicago 47, Ill.April 17,1953.CHICAGO AMALGAMATED LOCAL 758,International Union of Mine, Mill and Smelters Workers,1110 South Oakley Boulevard,Chicago 12, Illinois.Attention:Mr. James Pinta, Business ManagerGENTLEMEN: We are in receipt of your letter of April 13, 1953, requestinga meeting to negotiate a collective bargaining agreement with the company.We have previously refused to recognize your organization and have objectedto your being on the ballot in the N. L. R. B. election, and have objected toyour purported certification by the N. L. R. B., all on the ground that theofficers of your union have not filed affidavits in compliance with Section 9 (h)of the Labor-Management Relations Act of 1947 as amended.As neither theordering of the election nor the purported certification of your union were finaland appealable orders, we have had no judicial determination of your organiza-tion's compliance or non-compliance with Section 9 (h).The Precision Scien-tificCompany therefore declines to meet with you for the purpose of nego-tiating a collective bargaining agreement on the ground that your union isnot in compliance with Section 9 (h) of the Labor-Management Relations Actof 1947, as amended for the reasons previously assigned.You are requested to direct all further communication regarding this matterto our attorneys, Sears and Streit at One North LaSalle Street, Chicago,Illinois.Very truly yours,CHESTER A. WARNER,President.In the hearing before me Respondent attempted to raise the same issues itattempted to raise in the representation proceeding.2Respondent also called Clarkand Travis as adverse witnesses under rule 43b of the rules of Civil Procedure andattempted to examine them regarding their compliance with Section 9 (h) of theAct and regarding the related subject matter of their appearance before theMcCarran committee.As previously indicated, I rejected all such evidence but in order to allowRespondent full opportunity to make whatever record it deemed necessary I per-mitted numerous and lengthy offers of proof.As part of the case, Respondent attempted to show that part of its production isof a highly secret and classified nature.The most the record reveals in this respectis that in the past Respondent manufactured articles so classified and that in theevent of total mobilization it may again be called upon for such production.In view of the foregoing I find that: (1) All production and maintenanceemployees at Respondent's Chicago, Illinois, plant and warehouse, including ship-ping and receiving room employees, stockroom employees, experimental model-makers, toolroom and tool crib attendants and floor inspectors, but excluding theshop coordinators, production control clerks, office and clerical employees, engi-neering department employees, research department employees other than model-makers, time-study men, senior group leaders, guards, watchmen, timekeepers, headinspectors, professional employees, and supervisors within the meaning of the Act,constitute a unit appropriate for the purposes of collective bargaining under theAct; (2) at all times since April 10, 1953, International Union of Mine, Mill andSmelter Workers, Local 758, was, and now is, the duly designated bargaining repre-sentative of the Respondent's employees in the above unit for the purposes ofcollective bargaining with respect to wages, hours and other conditions of employ-2 Such offers,of course,are inadmissible even though otherwise competent.West TexasUtilities Company,106 NLRB 859. PRECISION SCIENTIFIC COMPANY483ment; and (3) on or about April 10, 1953, and at all times thereafter, Respondentrefused to recognize or bargain with the above Union as the duly designated repre-sentative of its employees in an appropriate unit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, it will berecommended that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent has refused to bargain collectively with the Unionas the exclusive representative of its employees, it will be recommended thatRespondent, upon request, bargain collectively with the Union and if an under-standing is reached embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1. International Union of Mine, Mill and Smelter Workers, Local 758, is a labor,organization within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees at Respondent's Chicago, Illinois,plant and warehouse, including shipping and receiving room employees, stockroomemployees, experimentalmodelmakers, toolroom and tool crib attendants, andfloor inspectors, but excluding the shop coordinators, production control clerks,office and clerical employees, engineering department employees, research depart-ment employees other than modelmakers, time-study men, senior group leaders,,guards,watchmen, timekeepers, head inspectors, professional employees, and super-visors within the meaning of the Act constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.3. International Union of Mine, Mill and Smelter Workers, Local 758, was, onApril 10, 1953, and at all times since has been, the exclusive representative of all.employees in the aforesaid unit for the purposes of collective bargaining within themeaning of Section 9 (a) of the Act.4.By refusing on and after April 10, 1953, to bargain collectively with the Unionas the exclusive representative of the employees in the appropriate unit, Respondenthas engagedin and is engagingin unfair labor practices within the meaning ofSection 8 (a) (5) of the Act.5.By the aforesaid unfair labor practices, Respondent has interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in Section 7of the Act, thereby engagingin an unfairlabor practice within the meaning of Sec-tion 8(a) (1) of the Act.6.The aforesaid unfair laborpracticesaffect commerce within the meaning of"Section2 (6) and (7) of the Act.[Recommendationsomitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor Re-1ations Act, we hereby notify our employees that:WE WILL bargain collectively upon request with International Union of Mine,Mill and Smelter Workers, Local 758, as the exclusive representative of all em-ployees in the bargaining unit described herein, with respect to grievances, labordisputes, wages, rates of pay, hours of employment, and other conditions of em-ployment, and, if an understanding is reached, embody such understanding in asigned agreement.The bargaining unit is:All production and maintenance employees at Respondent's Chicago,Illinois, plant and warehouse,including shipping and receiving room em- 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, stockroom employees,experimental modelmakers,toolroom andtool crib attendants,and floor inspectors,but excluding the shop coordina-tors, production control clerks,office and clerical employees,engineeringdepartment employees,research department employees other than model-makers, time-studymen, senior group leaders, guards,watchmen, time-keepers, head inspectors,professional employees, and supervisors withinthe meaningof the Act.WE WILL NOTin any manner interfere with the efforts of the above-namedUnion to bargaincollectivelywith us, or refuse to bargain with said Union, asthe exclusive representative of all our employees in the bargaining unit set forthabove.PRECISIONSCIENTIFIC COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.ButteWater CompanyandInternational Union of OperatingEngineers,Local Union375, AFL-CIO.Case No. 19-RC-1869.February 28,1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Dan E. Boyd, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :The Employer, a New Jersey corporation, is engaged in providingwater to the general public and to various business enterprises inButte, Montana, and the surrounding vicinity.The Employer tookno position in regard to whether or not it was engaged in interstatecommerce.The record reveals that during the last year the Employer's salestotaled $685,667. In that same period its sales to organizations engagedin interstate commerce amounted to $237,533, of which $198,298 wereto the Anaconda Company.The Employer is a wholly owned subsidiary of the Anaconda Com-pany and shares interlocking officers and directors with that corpora-tion.However, the record indicates that the Employer is operated asa separate enterprise under its own general manager who directs theEmployer's labor relations and other policies and exercises independent'Butte Stationary Engineers Union No. 83,International Union of Mine,Mill andSmelter workers,was allowed to interveneat the hearing on the basis of its contractualinterest.117 NLRB No. 63.